DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

Examiner’s Comment
Claims 1-4 and 7-22 stand allowed.  Applicants filed an RCE on July 15, 2022 and added claim 23, which has similar language as claim 22, but depends from claim 1 instead of claim 10.
The Office has reviewed the new claim and updated searches, including an expanded search, and has found no new prior art that anticipates or renders obvious the claims.
For these reasons, claims 1-4 and 7-23 are allowed.
As noted previously, while reviewing the claim language, the Office identified two claims which had terms that did not have antecedent basis, and has amended the claims to provide the antecedent basis.  Also, four other claims had a term which was designated by an abbreviation.  The Office has provided the definition, from the specification, for the abbreviation, in the amendments to those claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the agent who filed the Request for Continued Examination, Mr. David V. Rossi, on Thursday, July 28, 2022.
The application has been amended as follows: 
Claim 2, line 3: Change “the surface” to “a surface”.
Claim 4, line 1: Change “QIS” to “Quanta Image Sensor (QIS)”.
Claim 11, line 3: Change “the surface” to “a surface”.
Claim 13, line 2: Change “QIS” to “Quanta Image Sensor (QIS)”.
Claim 22, line 2: Change “QIS” to “Quanta Image Sensor (QIS)”.
Claim 23, line 2: Change “QIS” to “Quanta Image Sensor (QIS)”.

Reasons for Allowance
Claims 1-4 and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is JangJian, U.S. Pat. Pub. No. 2013/0320419, Figure 8, which discloses all the limitations of claims 1 and 10, except for the requirement of the MIS photoemission detector being configured as a solar-blind or visible-blind UV detector of claim 1 or the MIS photoemission detector being configured as a grating of claim 10.  JangJian discloses a 2-layer stack (76) as backside illumination film stacks “which may include oxide layers, high-k dielectric layers (such as hafnium oxide, zirconium oxide, or the like), anti-reflective layers, metal grids, or the like”.  JangJian specification ¶ 25.  However, JangJian does not provide further information about these layers, and the prior art does not specify the precise arrangement of these layers or their functionality.  For these reasons, the Office indicates claims 1 and 10, and their dependent claims, as allowable.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the MIS photoemission detector is configured as a solar-blind or a visible-blind UV detector”, in combination with the remaining limitations of the claim.
With regard to claims 2-4, 7-9, 17-19, and 23: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “wherein the MIS photoemission detector is configured as a grating”, in combination with the remaining limitations of the claim.
With regard to claims 11-16 and 20-22: The claims have been found allowable due to their dependency from claim 10 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897